DETAILED ACTION   

Claim Objections
1.	Claims 39, 43, 50, 59 are objected to because of the following informalities:
          	In claim 39, lines 2, 3, “the active material” should be changed to “the active material layer”
	In claim 39, line 16, “the substrate” should be changed to “the growth substrate”
In claim 43, line 1, “claim 42” should be changed to “claim 39”
In claim 50, lines 11, 12, “the active material layer second surface” lacks of antecedent basis and it should be changed to “a second surface of the active material layer”
In claim 50, line 15, “the other electrode” lacks of antecedent basis and it should be changed to “other electrode of the pair electrodes”
In claim 59, line 8, “active material first surface” should be changed to “the first surface of the active material” in order to be consistent with prior defined in line 3 of claim 59.

Appropriate correction is required.



Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 39, 43, 59, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849).
With regard to claim 39, Donofrio et al. discloses a flip chip light emitting diode (for example, see fig. 4, or 12, for example, see column 2, lines 3 - 4) comprising:
an active material layer (a diode region 110 functioning as an active material layer.) having a first surface (referred to as “A1” by examiner’s annotation shown in fig. 4 below), and a second surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below) opposite the first surface (A1), wherein the active material layer (110) emits a light having a particular wavelength range (for example, see column 10, lines 24 – 26, disclose wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range).
a first electrical terminal (layers 150, 170 functioning as a first electrical terminal) disposed along the second surface (A2) of the active material layer (110), wherein the first electrical terminal (150, 170) is in contact with a first region (referred to as “A1A” by examiner’s annotation shown in fig. 4 below) of the active material layer (110) that extends a partial depth into the active material layer (110) from the second surface (A2); and
a second electrical terminal (layers 130, 160 functioning as a second electrical terminal) in contact with the second surface (A2) of the active layer (110), wherein the second electrical terminal (layers 130, 160) is in contact with a second region (referred to as “A1B” by examiner’s annotation shown in fig. 4 below) of the active material layer (110) that is on the second surface (A2). 
an insulating material (440) disposed on the second surface (A2) and into a depth of the active material layer (110) to electrically insulate the first electrical terminal (150, 170) from the second region (A1B) of the active material layer (110).

    PNG
    media_image1.png
    461
    565
    media_image1.png
    Greyscale


Donofrio et al. do not clearly disclose a carrier wherein the active material layer bonded to the carrier along a first surface wherein the carrier is formed from a material transparent to light within the wavelength range emitted by the active material layer.
However, SONG et al. disclose a carrier (layers 102, 104 functioning as a carrier) wherein the active material layer (a light emitting region 110 functioning as an active material layer.) bonded to the carrier (102, 104) along a first surface (referred to as “110A” by examiner’s annotation shown in fig. 1A below) wherein the carrier (102, 104) is formed from a material transparent (for example, a substrate 102 made of a transparent material, for example, see paragraph [0059], and a layer 104 made of AlN, wherein the AlN is a transparent material, for 

    PNG
    media_image2.png
    465
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to incorporate a carrier wherein the active material layer bonded to the carrier along a first surface wherein the carrier is formed from a material transparent to light within the wavelength range emitted by the active material layer as taught by SONG et al. in order to enhance a high efficiency of the light emitting device 
Applicant’s claim 39 does not distinguish over Donofrio et al. and SONG et al. references regardless of the process used to form the active material layer forming on the carrier because only the final product is relevant, not the process of making such as “the active material layer was grown on a growth substrate on a second surface, wherein the growth substrate is removed from the active material layer, wherein the carrier is not the growth substrate” and the final product having no the growth substrate formed thereon and having only the active material layer forming on the carrier.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
With regard to claim 43, Donofrio et al. disclose the first electrical terminal (150, 170) includes a portion (150) that extends into the active layer (110) a greater depth than a portion of the second electrical terminal (130, 160).
With regard to claim 59, Donofrio et al. disclose a flip chip light emitting diode (for example, see fig. 4; and column 8, lines 48 - 51) comprising:
 wavelengths generated by the LED epi, so the LED emitting a light having a particular wavelength range); 
a first electrical terminal (layers 150, 170 functioning as a first electrical terminal) in direct contact with a first region (referred to as “A1A” by examiner’s annotation shown in fig. 4 below) of the active material (110) located along a second surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below) of the active material layer (110) opposite the first surface (referred to as “A1” by examiner’s annotation shown in fig. 4 below); and
a second electrical terminal (layers 130, 160 functioning as a second electrical terminal) in direct contact with a second region (referred to as “A1B” by examiner’s annotation shown in fig. 4 below) of the active material (110) located along the second surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below) of the active layer (110);  an insulating material (440) disposed on the second surface (A2) to electrically insulate the first electrical terminal (150, 170) from the second region (A1B) of the active material (110).

    PNG
    media_image3.png
    458
    511
    media_image3.png
    Greyscale

Donofrio et al. do not clearly disclose a carrier attached to a first surface of the active material and transparent to light in the particular wavelength range wherein the carrier is not a growth substrate.
However, SONG et al. disclose a carrier (layers 102, 104 functioning as a carrier) attached to a first surface (referred to as “110A” by examiner’s annotation shown in fig. 1A below) of the active material layer (a light emitting region 110 functioning as an active material layer.) wherein the carrier (102, 104) is formed from a material transparent (for example, a substrate 102 made of a transparent material, for example, see paragraph [0059], and a layer 104 made of AlN, wherein the AlN is a transparent material, for example, see paragraph [0065]) to inherently light within the wavelength range (102, 104 because only the light going toward the layers 102, 104 having the wavelength range emitted by the active material layer) wherein the carrier is not a growth substrate.

    PNG
    media_image2.png
    465
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al.’s device to incorporate a carrier attached to a first surface of the active material and transparent to light in the particular wavelength range wherein the carrier is not a growth substrate as taught by SONG et al. in order to enhance a high efficiency of the light emitting device for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.
Applicant’s claim 59 does not distinguish over Donofrio et al. and SONG et al. references regardless of the process used to form the active material layer forming on the carrier because only the final product is relevant, not the process of making such as “a growth substrate used no the growth substrate formed thereon and having only the active material layer forming on the carrier.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
With regard to claim 60, Donofrio et al. disclose the first region (A1A as shown in fig. 4 below) is located at a depth in the active material (110) different than the second region (A1B as shown in fig. 4 below).

    PNG
    media_image3.png
    458
    511
    media_image3.png
    Greyscale


4.	Claims 40, 45 – 49, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of Hum (8,395,312).
With regard to claim 40, Donofrio et al. and SONG et al. do not clearly disclose the active material emits light within the wavelength of about 550 to 650 nm.
However, Hum discloses the active material emits light within the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm).

With regard to claims 45 - 48, 62, Donofrio et al. and SONG et al. do not clearly disclose a first flip chip light emitting diode comprises an active material that emits light having a first wavelength range and the second flip chip light emitting diode comprises an active material that emits light having a second wavelength range that is different from the first wavelength range; one of the first or second wavelength ranges is about 550 to 650 nm; wherein the other of the first or second wavelength ranges is about 420 to 500 nm; and wherein one or both of the flip chip light emitting diodes are covered with a phosphorus material comprising a yellow constituent.
However, Hum discloses a first flip chip light emitting diode (22) comprises an active material that emits light having a first wavelength range (a red wavelength range) and the second flip chip light emitting diode (22) comprises an active material that emits light having a second wavelength range (a blue wavelength range) that is different from the first wavelength range; the first the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm); wherein the second wavelength of 430 nm (for example, column 5, lines 12 – 14 disclose LEDs that emit at a dominant wavelength between 430 and 470 nm. Therefore, the LEDs having the active material emits light with the wavelength of 430 nm); and wherein one or both of the flip chip light emitting diodes (21, 22) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al. and SONG et al.’s device to have a first flip chip light emitting diode comprises an active material that emits light having a first wavelength range and the second flip chip light emitting diode comprises an active material that emits light having a second wavelength range that is different from the first wavelength range; one of the first or second wavelength ranges is about 550 to 650 nm; wherein the other of the first or second wavelength ranges is about 420 to 500 nm; and wherein one or both of the flip chip light emitting diodes are covered with a phosphorus material comprising a yellow constituent as taught by Hum in order to enhance a high efficiency of the light emitting device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 49, Donofrio et al. disclose the flip chip light element further comprise comprising a transparent material (140) disposed thereover.
5.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of YONEDA et al. (2014/0319567).
With regard to claim 41, Donofrio et al. and SONG et al. do not clearly disclose the active material layer comprises AlInGaP.
However, YONEDA et al. discloses the active material layer comprises AlInGaP. (the active layer including the p-type semiconductor layer 9 and the n-type semiconductor layer 11 containing AlInGaP; for example, paragraph [0080], figs. 1B, 1C).
.

6.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of Khan (2012/0034718).
With regard to claim 44, Donofrio et al. and SONG et al. do not clearly disclose the carrier is bonded to the active material layer by a transparent adhesive material, wherein the transparent adhesive material is interposed between and in direct contact with the and the active material layer.
However, Khan discloses the carrier (layers 20, 21 functioning as the carrier) is bonded to the active material layer (“A” as indicated in fig. 9 below) by a transparent adhesive material (epoxy material is one of transparent adhesive material; for example, paragraph [0051]), wherein the transparent adhesive material is interposed between and in direct contact with the carrier (20, 21) and the active material layer (“A” as indicated in fig. 9 below).

    PNG
    media_image4.png
    427
    640
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al. and SONG et al.’s device to have disclose the carrier is bonded to the active material layer by a transparent adhesive material, wherein the transparent adhesive material is interposed between and in direct contact with the and the active material layer as taught by Khan in order to secure a stability operation of the semiconductor device and prevent damage to the semiconductor patterns, as is known to one of ordinary skill in the art.




s 50 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hum (8,395,312) in view of Donofrio et al. (8,368,100) and further in view of SONG et al. (2014/0231849).
With regard to claim 50, Hum discloses a first flip chip light emitting diode (22) comprises an active material that emits light having a first wavelength range (a red wavelength range) and the second flip chip light emitting diode (22) comprises an active material that emits light having a second wavelength range (a blue wavelength range) that is different from the first wavelength range; the first the wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the LEDs having the active material emits light with the wavelength of 620 nm); wherein the second wavelength of 430 nm (for example, column 5, lines 12 – 14 disclose LEDs that emit at a dominant wavelength between 430 and 470 nm. Therefore, the LEDs having the active material emits light with the wavelength of 430 nm);
 Hum does not clearly disclose the second surface of active material layer comprises a pair of electrodes and in direct contact with different regions of the active material layer, wherein an electrically insulating layer is interposed between one electrode and a region of the active material layer in direct connect with other electrode.
Donofrio et al. disclose the second surface of an active material layer (a diode region 110 functioning as an active material layer) comprises a pair of electrodes (layers 150 functioning as a first electrode and layers 130 functioning as a second electrode) and in direct contact with different regions of the active material layer (110), wherein an electrically insulating layer (440) is interposed between one electrode  (150) and a region (referred to as “A1B” by examiner’s 

    PNG
    media_image5.png
    458
    511
    media_image5.png
    Greyscale

Donofrio et al. and Hum do not clearly disclose a transparent carrier wherein the active material layer bonded to the transparent carrier.
However, SONG et al. disclose a carrier (layers 102, 104 functioning as a carrier) wherein the active material layer (a light emitting region 110 functioning as an active material layer.) bonded to the carrier (102, 104) along a first surface (referred to as “110A” by examiner’s annotation shown in fig. 1A below) wherein the carrier (102, 104) is formed from a material transparent (for example, a substrate 102 made of a transparent material, for example, see paragraph [0059], and a layer 104 made of AlN, wherein the AlN is a transparent material, for example, see paragraph [0065]).

    PNG
    media_image2.png
    465
    555
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hum and Donofrio et al.’s device to incorporate a transparent carrier wherein the active material layer bonded to the carrier as taught by SONG et al. in order to enhance a high efficiency of the light emitting device for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.
Applicant’s claim 50 does not distinguish over Donofrio et al, Hum and SONG et al. references regardless of the process used to form the active material layer forming on the carrier because only the final product is relevant, not the process of making such as “the active material layer was grown on a growth substrate, wherein the growth substrate is removed from the active material no the growth substrate formed thereon and having only the active material layer forming on the carrier.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
With regard to claim 51, Hum discloses the second wavelength of 620 nm. (for example, column 5, lines 15 – 16 disclose LEDs that have dominant emission in the range of 595 nm to about 620 nm. Therefore, the second wavelength of 620 nm).
With regard to claim 52, Hum discloses the second flip chip light emitting diodes (22) comprises a phosphorus material. (for example, see column 3, lines 3 – 5).
With regard to claim 53, SONG et al. discloses the carrier (104) is made of AIN (for example, see paragraph [0065]).
With regard to claim 54, Hum discloses a transparent material (for example, see column 4, lines 59 – 64; and claim 15) disposed over one or both of the first and second flip chip light emitting diodes (21, 22).

61 is rejected under 35 U.S.C. 103 as being unpatentable over Donofrio et al. (8,368,100) in view of SONG et al. (2014/0231849) and further in view of Seo et al. (10,892,386).
With regard to claim 61, Donofrio et al. and SONG et al. do not clearly disclose the first and second electrical terminals are configured to electrically connect with electrical contacts positioned along an opposed surface of a connection member.
However, Seo et al. disclose the first and second electrical terminals (referred to as “35a1” and “39b1” by examiner’s annotation shown in fig. 12 below) are configured to electrically connect with electrical contacts (39a, 39b) positioned along an opposed surface (referred to as “35b2” by examiner’s annotation shown in fig. 12 below) of a connection member (referred to as “35b1” by examiner’s annotation shown in fig. 12 below).

    PNG
    media_image6.png
    487
    629
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Donofrio et al. and SONG et al.’s device to have the first and second electrical terminals are configured to electrically connect with electrical contacts positioned along an opposed surface of a connection member as taught by Seo et al. in order to secure the contact terminals are electrically connected to the connection member for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Response to Amendment  

9.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826